TYSON, Judge
dissenting.
I respectfully dissent from the majority’s opinion which reverses the trial court’s grant of partial summary judgment in favor of plaintiffs.
I. Finality of the Decision
Plaintiffs and defendants resolved their dispute through a settlement and release agreement (“settlement agreement”) that specified:
In the event Waskin determines that the conditions have not been met and Porter disagrees any party may apply to a Superior Court Judge in Mecklenburg County North Carolina for the appointment of a referee or special master whose decision will be final.
*300Porter petitioned the court to appoint a referee pursuant to the settlement agreement to determine whether the Data Files had been properly transferred. As provided in the settlement agreement, the referee’s decision would be final and binding on the parties. On 21 June 2000, the parties consented to an order which stated: “The Court shall appoint its own expert pursuant to North Carolina Rule of Evidence 709 [sic] rather than a Rule 53 referee, to determine and advise the Court whether the Data Files at issue in this case were properly transferred by plaintiffs to ACCC, as required by the Settlement Agreement executed by the parties on April 6, 2000.” (emphasis added). The majority’s opinion concludes that by consenting to this order, the parties waived the contractual right to have the appointed official’s determination be final. I do not read the settlement agreement and the order in this manner.
The order clearly states that an expert will be appointed by the trial court, presumably pursuant to Rule 706 of the North Carolina Rules of Evidence and sets forth the issues and duties of the expert:
[The expert’s] duties shall include providing a written notification to the Court indicating (1) whether or not plaintiff Kevin R Porter (“Mr. Porter”) complied with the provisions of a settlement agreement between the parties . . ., by transferring an alpha numeric text file of all client-related data, without skipping fields or tables, to American Credit Counselors Corporation (“ACCC”); (2) whether the transfer was complete by spot checking specific records and comparing total record count of the data transferred with the original file; and (3) whether the data was encrypted or randomized.
The language of the settlement agreement is unambiguous that the determination of the “referee or special master” be final. The parties consented to amending the settlement agreement by substituting an “expert” with specific questions the expert was required to “determine” for a “referee” with no specific duties. The settlement agreement’s provision for finality of the expert’s decision was not altered by the consent orders.
Defendants do not contend that the expert exceeded his duties or failed to perform his duties required by the trial court’s appointing order. Defendants question the determinations the expert reached. As the parties had previously agreed that the decision would be final, the trial court did not err in granting partial summary judgment to plaintiffs. I would overrule this assignment of error.
*301II. Continuance of Summary Judgment Hearing
As I would affirm the trial court’s implicit ruling that the determination of the expert was final, I address defendants’ other assignment of error: the trial court’s failure to continue the hearing on the motion for summary judgment.
Presuming the substitution of the expert for the referee was not final, defendants waived the right to contest the determinations of the expert by failing to timely object to or contest his decision. The consent orders providing for and appointing an expert stated: “Any party, for any reason, may withdraw his consent and seek a ruling by placing the matter on for hearing before the undersigned and providing proper notice of the same[,]” and “[a]ny party that wishes to expand, narrow or clarify the authority of the court-appointed expert shall apply to the undersigned for such relief by filing a written motion and providing notice as required by the North Carolina Rules of Civil Procedure.” Defendants did neither of these. The expert answered definitively each question contained in the trial court’s appointing consent order and filed his report on 13 July 2000. Defendants never objected to the report and delayed for nearly six months from the filing of the report before giving notice of his deposition.
On 20 November 2000, plaintiffs moved for summary judgment and filed a notice of hearing for 5 January 2001, more than six weeks prior notice. On Friday, 29 December 2000, defendants gave notice to depose the expert on 25 January 2001. The hearing on the motion for partial summary judgment was held on 5 January 2001 as previously scheduled. Defendants delayed for over five weeks from plaintiffs’ notice of hearing on summary judgment and delayed until less than one week prior to the hearing itself to give notice of the deposition. Defendant filed no motion to continue the summary judgment hearing until after the deposition. Defendants waived the right to depose or to contest the determination of the expert.
While Rule 706 of the Rules of Evidence allows for an expert to be deposed, defendants delayed for six months after the expert report was filed, over five weeks after the notice of the summary judgment hearing, and less than one week before the scheduled hearing to notice the expert’s deposition. Defendants waived their right to depose the expert they consented to and failed to move for a continuance.
*302III. Conclusion
The defendants correctly note that the decision to continue a hearing on a motion for summary judgment lies within the sound discretion of the trial court. Berkeley Federal Savings and Loan Assn v. Terra Del Sol, 111 N.C. App. 692, 710, 433 S.E.2d 449, 458 (1993), disc. rev. denied, 335 N.C. 552, 441 S.E.2d 110 (1994). The record does not reflect that defendants moved for a continuance of the summary judgment hearing. Defendant has made no showing that the trial court abused its discretion in denying a continuance.
I would hold that the trial court did not abuse its discretion in failing to continue the summary judgment hearing. I would overrule defendants’ assignments of error and affirm the judgment of the trial court. I respectfully dissent.